DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art References:
Clough et al.		US 4,850,778
Dobbin		USPAP 2016/0195125 A1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clough et al. (US 4,850,778).

Regarding claim 1, Clough discloses a cap system (abstract) for enclosing a metallic fastener assembly (24; fig. 5) extending through a structure (fig. 5), comprising:
a first securement mechanism (42) positioned about a periphery (fig. 4) of a nut member (12) of the metallic fastener assembly (24; fig. 5), wherein the first securement mechanism (42) comprises a plurality of continuous grooves (42) which extend about the periphery (fig. 4) of the nut member (12);
a cap member (14) comprising:
a sidewall (30) having an inner surface (fig. 4) which defines a cavity (figs. 4-5) dimensioned to receive the nut member (12) and defines a second securement mechanism (46) complementary configured to engage the first securement mechanism (42) positioned about the periphery (fig. 4) of the nut member (12); and
an end (40) of the sidewall (30) of the cap member (14) defines an opening (32) which provides the nut member (12) to have access into the cavity (figs. 4-5).

Regarding claim 2, Clough discloses the cap system of claim 1, wherein the second securement mechanism (46) comprises a plurality of teeth (46; figs. 4-5).

Regarding claim 3, Clough discloses the cap system of claim 2, wherein the plurality of teeth (46; figs. 4-5) of the second securement mechanism (46) is positioned along the inner surface (figs. 4-5) of the cap member (14).

Regarding claim 4, Clough discloses the cap system of claim 3, wherein the plurality of teeth (46; figs. 4-5) which extend along the inner surface (figs. 4-5) of the cap member (14), extend away from the end (40) of the sidewall (30) of the cap member (14).

Regarding claim 5, Clough discloses the cap system of claim 3, wherein the plurality of teeth (46; figs. 4-5) which extend about a portion of the inner surface (figs. 4-5) of the cap member (14).

Regarding claim 6, Clough discloses the cap system of claim 3, wherein the plurality of teeth (46; figs. 4-5) are positioned in alignment with the plurality of continuous grooves (42) of the nut member (12) with the nut member (12) positioned within the cap member (14).

Regarding claim 9, Clough discloses the cap system of claim 6, wherein with the plurality of teeth (46; figs. 4-5) in alignment with the plurality of continuous grooves (42), the end (40) of the sidewall (30) of the cap member (14) is positioned abutting a surface (fig. 5) of the structure (fig. 5) and the nut member (12) is positioned abutting a surface (fig. 5) of the structure (fig. 5).

Regarding claim 10, Clough discloses the cap system of claim 6, wherein with the plurality of teeth (46; figs. 4-5) in alignment with the plurality of continuous grooves (42), at least a portion of the plurality of teeth (46; figs. 4-5) engage at least a portion of the plurality of continuous grooves (42).

Regarding claim 14, Clough discloses the cap system of claim 1, wherein the end (40) of the sidewall (30) of the cap member (14) comprises a continuous annular flat surface (figs. 4-5).

Regarding claim 16, Clough discloses the cap system of claim 1, wherein the nut member (12) comprises a plurality of ridges configuration (fig. 4).

Regarding claim 17, Clough discloses the cap system of claim 16, wherein the plurality of ridges configuration (fig. 4) extend in a radial direction away (fig. 4) from the nut member (12).

Regarding claim 18, Clough discloses the cap system of claim 17, wherein adjacent ridge members (fig. 4) of the plurality of ridges configuration (fig. 4) are spaced apart (fig. 3) about the nut member (12).

Regarding claim 19, Clough discloses the cap system of claim 18, wherein each ridge member (fig. 4) is equally spaced apart from an adjacent ridge member (figs. 3-4).

Regarding claim 20, Clough discloses the cap system of claim 1, wherein the nut member (12) comprises threads (25; figs. 4-5) which are compatible to engage threads (fig. 5) of a threaded stud (24) or a threaded bolt (24) of the metallic fastener assembly (24; fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clough et al. (US 4,850,778).

Regarding claim 7, Clough discloses the cap system of claim 6, wherein with the plurality of teeth (46; figs. 4-5) in alignment with the plurality of continuous grooves (42), the end (40) of the sidewall (30) of the cap member (14) is positioned abutting a surface (fig. 5) of the structure (fig. 5) and except for [a washer is positioned between the nut member (12) and the surface (fig. 5) of the structure (fig. 5)].
	However, it would have been an obvious matter of design choice wherein a washer is positioned between the nut member and the surface of the structure, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Clough. 
Further, Examiner takes official notice that it is old and well known to use washers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place a washer between the nut member and the surface of the structure to distribute the pressure of the nut or bolt evenly over the part being secured, reducing the chance of damage thereto. 


Regarding claim 8, Clough discloses the cap system of claim 6, wherein with the plurality of teeth (46; figs. 4-5) in alignment with the plurality of continuous grooves (42), the end (40) of the sidewall (30) of the cap member (14) is positioned abutting a surface (fig. 5) of the structure (fig. 5) and except for [two washers are positioned between the nut member (12) and the surface (fig. 5) of the structure (fig. 5)].
	However, it would have been an obvious matter of design choice wherein two washers are positioned between the nut member and the surface of the structure, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Clough. 
Further, Examiner takes official notice that it is old and well known to use washers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place two washers between the nut member and the surface of the structure to distribute the pressure of the nut or bolt evenly over the part being secured, reducing the chance of damage thereto. 

Regarding claim 11, Clough discloses the cap system of claim 2, except for wherein the nut member (12), which includes the plurality of continuous grooves (42), is constructed of a metallic material.
	However, it would have been obvious to one having ordinary skill in the art before the filing date to wherein the nut member, which includes the plurality of continuous grooves, is constructed of a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 12, Clough discloses the cap system of claim 11, except for wherein the plurality of teeth (46; figs. 4-5) are constructed of a material more flexible than the metallic material.
	However, it would have been obvious to one having ordinary skill in the art before the filing date to wherein the plurality of teeth are constructed of a material more flexible than the metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 13, Clough discloses the cap system of claim 12, except for wherein the material of the plurality of teeth (46; figs. 4-5) comprises one of a polymer or a thermoset.
	However, it would have been obvious to one having ordinary skill in the art before the filing date to wherein the material of the plurality of teeth comprises one of a polymer or a thermoset, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clough et al. (US 4,850,778) in view of Dobbin (USPAP 2016/0195125 A1).

Regarding claim 15, Clough discloses the cap system of claim 1, except for wherein the end (40) of the sidewall (30) of the cap member (14) comprises:
a groove which extends about the cap member (14);
a first opening defined by and extends through a first portion of the sidewall (30) of the cap member (14) wherein the first opening communicates with the groove such that a first flow path extends through the first opening and into the groove for conveyance of sealant; and
a second opening defined by and extends through the first portion of the sidewall (30) of the cap member (14) and spaced apart about the cap member (14) from the first opening wherein the second opening communicates with the groove such that a second flow path extends from the groove through the second opening of the cap member (14) for conveyance of a sealant.
Examiner notes that Clough does not explicitly disclose wherein the end of the sidewall of the cap member comprises:
a groove which extends about the cap member;
a first opening defined by and extends through a first portion of the sidewall of the cap member wherein the first opening communicates with the groove such that a first flow path extends through the first opening and into the groove for conveyance of sealant; and
a second opening defined by and extends through the first portion of the sidewall of the cap member and spaced apart about the cap member from the first opening wherein the second opening communicates with the groove such that a second flow path extends from the groove through the second opening of the cap member for conveyance of a sealant.
However, Dobbin teaches wherein the end of the sidewall (210) of the cap member (200, 210, 211) comprises:
a groove (240) which extends about the cap member (200, 210, 211);
a first opening (250) defined by and extends through a first portion (fig. 1) of the sidewall (210) of the cap member (200, 210, 211) wherein the first opening (250) communicates with the groove (240) such that a first flow path (fig. 1) extends through the first opening (250) and into the groove (240) for conveyance of sealant (140); and
a second opening (270) defined by and extends through the first portion (fig. 1) of the sidewall (210) of the cap member (200, 210, 211) and spaced apart about the cap member (200, 210, 211) from the first opening (250) wherein the second opening (270) communicates with the groove (240) such that a second flow path (fig. 1) extends from the groove (240) through the second opening (270) of the cap member (200, 210, 211) for conveyance of a sealant (140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clough wherein the end of the sidewall of the cap member comprises:
a groove which extends about the cap member;
a first opening defined by and extends through a first portion of the sidewall of the cap member wherein the first opening communicates with the groove such that a first flow path extends through the first opening and into the groove for conveyance of sealant; and
a second opening defined by and extends through the first portion of the sidewall of the cap member and spaced apart about the cap member from the first opening wherein the second opening communicates with the groove such that a second flow path extends from the groove through the second opening of the cap member for conveyance of a sealant as taught by Dobbin to provide a means for sealing the cap to the surface of the structure to insure a secure fit and keep dust, debris, and/or fluid from the fastener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd